Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 01/31/2022 have been considered by the examiner (see attached PTO-1449 forms).

Allowable Subject Matter
Claims 1, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Katayama et al. [US Patent Application Publication 2012/0310536 A1], fails to anticipate or render obvious when a number of pieces of the rainfall amount data detected in a vehicle included in the one or more vehicles within the predetermined period is less than a predetermined of number of pieces of data, the index representing the rainfall amount data for the vehicle is not determined and the index representing the rainfall amount data for other vehicles of the one or more vehicles whose corresponding number of pieces of the rainfall amount data are greater than or equal to the predetermined number of pieces of data are determined, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nath et al. (US Patent Application Publication 2019/0377339 A1) discloses a  computing system for determining a probability of precipitation based on Bayesian inference conditioned on probabilities associated with vehicle status;
Schofield et al. (US Patent Application Publication 2002/0121972 A1) discloses a vehicular rain sensor system for detecting precipitation on an exterior surface of a vehicle window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862